Dore, J.
(dissenting) — Noble, while serving as executor and attorney for his father's estate, arranged for the sale of 450 shares of Alcoa stock. The sale netted the estate $21,318.01. Noble admitted he converted these funds to his own personal use. Another estate asset was a real estate contract which Noble sold for $9,744, converting this money to his personal use. Other estate funds in the total amount of $4,592.25 were transferred from the estate to Noble's general office account and used for office expenses. Noble also allocated $4,000 to himself as attorney and executor. On August 10, 1980, his brother John complained to the bar association about his brother's handling of their father's estate. As a result of this complaint, a trust account examination was conducted pursuant to DRA 13.1. That examination revealed: (1) failure to maintain client ledger; (2) negative trust account bank balances; (3) the removal of "fees" from trust without accounting to client; (4) commin*104gling funds; (5) use of estate funds to pay obligations to other clients; and (6) use of funds of one client to pay obligations to another client. Noble had previously received censures on June 19, 1975 and May 7, 1980 for neglecting legal matters.
The majority's 90-day suspension of William Noble is woefully inadequate. Other lawyers presenting their cases before this court have been disbarred and suspended for long periods of time on far less compelling records. In May of last year, John Rosellini was disbarred for using $10,640.11 of trust monies that came into his possession during the probate of an estate. In In re Rosellini, 97 Wn.2d 373, 377, 646 P.2d 122 (1982), the majority stated:
We are faced with a disciplinary matter where an attorney over a period of 8 months intentionally invaded a trust fund containing his clients' funds.
This court has long disbarred attorneys for such flagrant violation of their professional and fiduciary duties. We have said: "[tjhose few lawyers who mishandle trust funds, who fail to maintain complete records of trust funds and who fail to account and deliver funds as requested are reminded that disbarment is the usual result." In re Deschane, 84 Wn.2d 514, 516-17, 527 P.2d 683 (1974).
Over the years trust account violations have led to disbarment in these cases.
The majority then cited 46 disbarment decisions of this court, continuing at page 378:
Despite these strong precedential statements that disbarment results from misuse of trust funds, there have been instances where this court has imposed less severe discipline. In In re Salvesen, 94 Wn.2d 73, 614 P.2d 1264 (1980), we stated that we will look to other acts of misconduct and the presence or absence of mitigating circumstances. For instance, lack of cooperation with the bar investigation may be an aggravating circumstance. But lack of prior discipline and full cooperation will not excuse the conduct. Furthermore, restitution and repentance do not constitute a defense. In re Cary, [90 Wn.2d 762, 585 P.2d 1161 (1978)]; In re Grant, [4 Wn.2d 617, 104 P.2d 602 (1940)].
*105This court found no mitigating circumstances in In re Rosellini even though Rosellini had returned the money on his own 2 years before the bar association had knowledge of his transgression, and he was repentant and cooperative. This court acknowledged Rosellini's remorsefulness, but concluded it was not "impressive . . . when viewed in light of his attempts at concealment". Rosellini, at 379.
In contrast to the Rosellini case, Noble appropriated to his own personal use trust funds of not $10,000, but in excess of $35,000. The majority states, "The most significant of the mitigating factors considered by the hearing officer is the matter of respondent's alcoholism". Majority, at 92. A careful reading of the subject record, however, reveals that alcoholism had little or nothing to do with Noble's stealing of estate funds. Noble's testimony reveals that his misuse of trust funds was motivated by financial, rather than alcoholic, pressures.
Q: And you also admit that you converted that sum of money to your personal use. What did you do with that money?
A: What did I do with it?
Q: Uh-huh.
A: What I did with it was 15 thousand dollars went to income taxes.
Referring to the $9,744 that he received from the sale of the land contract, Noble testified:
Q: In your answer you also admitted that you converted $9,744 from the sale of land under the contract to your own use. What did you do with those funds?
A: Same answer.
Q: Used it for taxes?
A: Used it for personal necessary expenses and bills.
Q: Have the inheritance taxes been paid on this estate?
A: No, I have not paid them.
Q: Why not?
A: Because I have been scraping to survive and haven't raised the money to do that. I will do so.
Q: Have all the estate debts been paid?
A: Not all of them, no.
*106Noble says that at the time of the conversion of the estate funds "his judgment was impaired by alcoholism". On reading Noble's testimony, however, one might conclude that he was under extreme financial pressure to pay his personal and business bills and to remain in business, and he deliberately used estate trust funds to bail himself out of his financial difficulties. It was nearly a year later, after the conversion of the funds, that he sought professional help with his alcohol problem. Mrs. Helen Mauldin, who works in the alcoholism field, was called as the respondent's expert on his alcohol problem. She categorized the three stages of alcoholism as "early stage, middle stage and late stage. There are three categories of each stage, beginning, middle and late". Mauldin testified that Noble fit in the beginning middle stage of alcoholism, "which is, in fact, quite early on". Report of Proceedings, at 44. The record indicates that after the theft of estate funds, Noble began drinking heavily, bringing on a progressive alcoholic problem. There is little, if any, evidence that alcohol had much to do with the original conversion of estate funds. It is not unusual that a person fortifies himself with alcohol before undertaking a crime, in order to deaden his responsibility for what he is about to do. However, on this record, alcohol can only be a slight mitigating factor in the conversion, but is no excuse for not returning the stolen funds.
Underlying Noble's testimony is the justification that he owned one-half of the estate assets and was only stealing one-half of the estate assets from his brother. In In re Cary, 90 Wn.2d 762, 765, 585 P.2d 1161 (1978) we rejected this rationale in reference to a lawyer stealing from his sisters, stating:
Respondent's familial relation to the other remainder persons of the trust does not alter the ethical standards and responsibilities which he, as an attorney, was sworn to uphold. Acting, as he was, in a fiduciary relationship to his sisters, he owed to them, as beneficiaries of the trust, the highest degree of good faith, care, loyalty, and integrity, as well as the obligation to fully, timely, and honestly inform them of all facts which would aid them in *107protecting their respective interests. Esmieu v. Schrag, 88 Wn.2d 490, 563 P.2d 203 (1977).
Noble has been the subject of two previous censures, one in 1975 and one in 1980, which involved a probate and a dissolution matter. It is interesting that the second censure was subsequent to the charge involved here. The hearing officer found " [respondent's two previous censures cannot be overlooked. In fact, Rule 10.1 provides that three censures in and of themselves can subject an attorney to suspension."
State bar counsel, after an extensive investigation, recommended to the Board of Governors:
In view of the fact that respondent's misconduct of appropriating estate funds continued after he had achieved sobriety; involved the taking of a fee to which as a matter of law he was not entitled; because there was a pattern of misuse of trust funds; and because Noble admitted he would not advise a client to engage in the conduct that he engaged in, if the Disciplinary Board concludes that disbarment is not an appropriate sanction, Noble should be suspended for a period of one year with an additional 30 day suspension suspended for two years on the following conditions:
(1) that Noble repay the $4,000.00 in fees he is not entitled to;
(2) that Noble repay his obligation to his brother on a definite schedule of monthly payments;
(3) that Noble pay the taxes and close the Estate within a definite time frame;
(4) that respondent's trust account be subject to periodic review;
(5) that Noble submit quarterly reports from his alcohol treatment counselor regarding continued abstinence.
On October 29, 1981, the state bar counsel's recommendation of 1 year suspension was modified to a recommended 90-day suspension by the hearing officer. It is interesting that the hearing officer's finding of fact 9, in referring to the $2,147 still owed to the brother and the $705.78 plus interest owed to the State of Washington, stated "Until these items are paid the estate remains uncompleted. Noble *108anticipates accomplishing this and closing the estate in less than ninety days". (Italics mine.)
Six months ago Noble advised us that he had left the practice of law. He said he had advised his clients, in writing, that he would no longer be practicing law and they should seek other legal counsel.
Although Noble has never repaid the monies to his brother or the State of Washington or other creditors, or repaid the $4,000 ill-gained attorney fee, the majority continues to speak of the Board of Governors' recommended 90-day suspension, which was predicated on the assumption that such payments would be paid within 90 days from October 29, 1981.
Conclusion
The revised Noble record reads as follows: (1) Noble has left the practice of law and to the best of my knowledge may never seek to practice again; (2) after 4 years he hasn't paid his brother $2,147, or the State of Washington $705.78, or other creditors; (3) he hasn't returned the $4,000 attorney and executor fee which he told the hearing officer on October 29, 1981 he would return within 90 days; (4) as over 4 years have passed, the statute of limitations has probably insulated Noble from any civil liability.
A 90-day suspension under the facts of this case will not "protect the public and deter other lawyers from similar misconduct". I realize that suspension and disbarment cases are decided on a case-by-case basis. We must, however, endeavor to achieve some fairness and uniformity in dispositions. How can we justify disbarring John Rosellini for converting trust funds which he repaid prior to a bar complaint, and suspending Noble for 90 days when he hasn't repaid all of the converted trust funds 4 years later?
I would recommended a minimum 2-year suspension for Noble, with the proviso that, within 90 days from filing this opinion, he (1) repay the $4,000 in fees he is not entitled to and had previously drawn; (2) pay the $2,147 obligation to his brother; and (3) pay state inheritance taxes and all *109other estate bills. In the event that said funds are not repaid within 90 days, I would summarily disbar him.
Dimmick, J., concurs with Dore, J.